Citation Nr: 1300850	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that assigned an initial evaluation of 30 percent for the Veteran's PTSD, effective from December 6, 2004. 

This case was before the Board in June 2011 when it was remanded for additional development; however, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In the June 2011 remand, the Board, in pertinent part, directed that any outstanding treatment records be obtained.  Thereafter, the Veteran was to be scheduled for a VA psychiatric examination in order to determine the nature and severity of his service-connected PTSD, as well as to address the etiology of any other acquired disorders of the Veteran, to include the social anxiety disorder diagnosed on a December 2007 VA examination.  

While additional VA and private records were associated with the claims file subsequent to the June 2011 remand, it is not clear if all the outstanding treatment records have been requested.  Specifically, in his December 2011 statement, the Veteran indicated that he was currently seeking treatment from two private physicians, A.D. and D.S.  There is no indication that the originating agency attempted to request or obtain such records.  

Moreover, although the Veteran was afforded a VA psychiatric examination in August 2011, the examiner failed to address the etiology of the Veteran's multiple psychiatric diagnoses of record, and merely noted a diagnosis of PTSD.  Further, the examiner did not provide a global assessment of functioning score with an explanation of the significance of the score assigned.  That examination report is thus inadequate to rate the disability.  38 C.F.R. § 4.2 (2012).  

Therefore, further development to obtain pertinent treatment records and to afford the Veteran another examination is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC or RO must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any pertinent VA treatment records from the VA Medical Center in Huntington, West Virginia for the period since August 2011, as well as all private treatment records from D.S. and A.D.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified. 

2.  Thereafter, afford the Veteran a VA psychiatric examination in order to determine the current severity of his service-connected PTSD and the nature, extent and etiology of any other acquired psychiatric disorders present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include identification of the nature, frequency and severity of all current manifestations of the service-connected PTSD, as well as an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  

In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The examiner should also identify all other acquired psychiatric disorders present during the pendency of the claim.  With respect to each such disorder, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The examiner must comment on the Veteran's multiple psychiatric diagnoses of record, to include major depressive disorder, depression, generalized anxiety disorder, social anxiety disorder, agoraphobia with panic disorder, and obsessive compulsive disorder.

To the extent possible, the examiner should distinguish the manifestations of and the impairment due to service-connected psychiatric disability from any non service-connected psychiatric disability.

The rationale for all opinions expressed must also be provided. 

3. The RO or the AMC should also undertake any other development it determines to be warranted. 	

4.  Then, the claim must be readjudicated with consideration of all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

